Selected Financial Data Table One Five-Year Financial Summary (in thousands, except per share data) Summary of Operations Total interest income $ Total interest expense Net interest income Provision for loan losses Total other income Total other expenses Income before income taxes Income tax expense Net income available to common shareholders Per Share Data Net income basic $ Net income diluted Cash dividends declared Book value per share Selected Average Balances Total loans $ Securities Interest-earning assets Deposits Long-term debt Shareholders’ equity Total assets Selected Year-End Balances Net loans $ Securities Interest-earning assets Deposits Long-term debt Shareholders’ equity Total assets Performance Ratios Return on average assets % Return on average equity Return on average tangible common equity Net interest margin Efficiency ratio Dividend payout ratio Asset Quality Net charge-offs to average loans % Provision for loan losses to average loans Allowance for loan losses to nonperforming loans Allowance for loan losses to total loans Consolidated Capital Ratios Total % Tier I Risk-based Tier I Leverage Average equity to average assets Average tangible equity to average tangible assets Full-time equivalent employees 1 Two-Year Summary of Common Stock Prices and Dividends Cash Dividends Market Value Per Share* Low High Fourth Quarter $ $ $ Third Quarter Second Quarter First Quarter Fourth Quarter $ $ $ Third Quarter Second Quarter First Quarter *As more fully discussed under the caption Liquidity in Management’s Discussion and Analysis and in Note Nineteen of the Notes to Consolidated Financial Statements, the Company’s ability to pay dividends to its shareholders is dependent upon the ability of City National to pay dividends to City Holding (“Parent Company”). The Company’s common stock trades on the NASDAQ stock market under the symbol CHCO. This table sets forth the cash dividends paid per share and information regarding the market prices per share of the Company’s common stock for the periods indicated. The price ranges are based on transactions as reported on the NASDAQ stock market. At December 31, 2011, there were 2,802 shareholders of record. Management’s Discussion and Analysis of Financial Condition and Results of Operations City Holding Company City Holding Company (the “Company”), a West Virginia corporation headquartered in Charleston, West Virginia, is a financial holding company and a bank holding company that provides diversified financial products and services to consumers and local businesses. Through its network of 68 banking offices in West Virginia (57), Kentucky (8), and Ohio (3), the Company provides credit, deposit, trust and investment management, and insurance products and services to its customers. In addition to its branch network, the Company’s delivery channels include ATMs, check cards, interactive voice response systems, and internet technology.The Company’s business activities are currently limited to one reportable business segment, which is community banking.The Company has approximately 7% of the deposit market in West Virginia and is the third largest bank headquartered in West Virginia based on deposit share. In the Company’s key markets, the Company’s primary subsidiary, City National Bank of West Virginia (“City National”), generally ranks in the top three relative to deposit market share and the top two relative to branch share. Critical Accounting Policies The accounting policies of the Company conform to U.S. generally accepted accounting principles and require management to make estimates and develop assumptions that affect the amounts reported in the financial statements and related footnotes. These estimates and assumptions are based on information available to management as of the date of the financial statements. Actual results could differ significantly from management’s estimates. As this information changes, management’s estimates and assumptions used to prepare the Company’s financial statements and related disclosures may also change. The most significant accounting policies followed by the Company are presented in Note One of the Notes to Consolidated Financial Statements included herein. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, management has identified the determination of the allowance for loan losses, income taxes, and other-than-temporary impairment on investment securities to be the accounting areas that require the most subjective or complex judgments and, as such, could be most subject to revision as new information becomes available.The Company’s business activities are currently limited to one reportable business segment, which is community banking. Pages 15-17 of this Annual Report to Shareholders provide management’s analysis of the Company’s allowance for loan losses and related provision. The allowance for loan losses is maintained at a level that represents management’s best estimate of probable losses in the loan portfolio. Management’s determination of the adequacy of the allowance for loan losses is based upon an evaluation of individual credits in the loan portfolio, historical loan loss experience, current economic conditions, and other relevant factors. This determination is inherently subjective, as it requires material estimates including the amounts and timing of future cash flows expected to be received on impaired loans that may be susceptible to significant change. The allowance for loan losses related to loans considered to be impaired is generally evaluated based on the discounted cash flows using the impaired loan’s initial effective interest rate or the fair value of the collateral for certain collateral dependent loans. 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Page 9 of this Annual Report to Shareholders provides management’s analysis of the Company’s income taxes.The Company is subject to federal and state income taxes in the jurisdictions in which it conducts business.In computing the provision for income taxes, management must make judgments regarding interpretation of laws in those jurisdictions.Because the application of tax laws and regulations for many types of transactions is susceptible to varying interpretations, amounts reported in the financial statements could be changed at a later date upon final determinations by taxing authorities.On a quarterly basis, the Company estimates its annual effective tax rate for the year and uses that rate to provide for income taxes on a year-to-date basis.The amount of unrecognized tax benefits could change over the next twelve months as a result of various factors.However, management cannot currently estimate the range of possible change. The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ended December31, 2008 through 2011. The Company and its subsidiary’s state income tax returns are open to audit under the statute of limitations for the years ended December31, 2008 through 2011. On a quarterly basis, the Company performs a review of investment securities to determine if any unrealized losses are other-than-temporarily impaired.Management considers the following, amongst other things, in its determination of the nature of the unrealized losses, (i)the length of time and the extent to which the fair value has been less than cost; (ii)the financial condition, capital strength, and near–term (12 months) prospects of the issuer, including any specific events which may influence the operations of the issuer such as changes in technology that may impair the earnings potential of the investment or the discontinuance of a segment of the business that may affect the future earnings potential; (iii) the historical volatility in the market value of the investment and/or the liquidity or illiquidity of the investment; (iv) adverse conditions specifically related to the security, an industry, or a geographic area; or (v)the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.The Company continues to actively monitor the fair values of these investments along with the financial strength of the issuers behind these securities, as well as its entire investment portfolio.Based on the market information available, the Company believes that the recent declines in fair value are temporary and that the Company does not have the intent to sell any of the securities classified as available for sale and believes it is more likely than not that the Company will not have to sell any such securities before a recovery of cost.The Company cannot guarantee that such securities will recover and if additional information becomes available in the future to suggest that the losses are other-than-temporary, the Company may need to record additional impairment charges in future periods. As a result of this review, the Company recognized $1.3 million of credit-related net investment impairment charges during 2011.The charges deemed other than temporary were related to pooled bank trust preferreds with a remaining book value of $3.4 million and community bank and bank holding company equity positions with remaining book value of $3.9 million at December 31, 2011. Fair Value Measurements The Company determines the fair value of its financial instruments based on the fair value hierarchy established in FASB ASC Topic 820, whereby the fair value of certain assets and liabilities is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. ASC Topic 820 establishes a three-level hierarchy for disclosure of assets and liabilities recorded at fair value. The hierarchy classification is based on whether the inputs in the methodology for determining fair value are observable or unobservable. Observable inputs reflect market-based information obtained from independent sources (Level 1 or Level 2), while unobservable inputs reflect management’s estimate of market data (Level 3). Assets and liabilities that are actively traded and have quoted prices or observable market data require a minimal amount of subjectivity concerning fair value. Management’s judgment is necessary to estimate fair value when quoted prices or observable market data are not available. At December 31, 2011, approximately 18.9% of total assets, or $525.8 million, consisted of financial instruments recorded at fair value. Of this total, approximately 99.6% or $523.8 million of these financial instruments used valuation methodologies involving observable market data, collectively Level 1 and Level 2 measurements, to determine fair value. Approximately 0.4% or $2.0 million of these financial instruments were valued using unobservable market information or Level 3 measurements. The financial instruments valued using unobservable market information were pooled trust preferred investment securities classified as available-for-sale. At December 31, 2011, approximately $11.5 million of total liabilities were recorded at fair value using methodologies involving observable market data. The Company does not believe that any changes in the unobservable inputs used to value the financial instruments mentioned above would have a material impact on the Company’s results of operations, liquidity, or capital resources. See Note Twenty of the Notes to Consolidated Financial Statements for additional information regarding ASC Topic 820 and its impact on the Company’s financial statements. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Financial Summary The Company’s financial performance over the previous three years is summarized in the following table: Net income (in thousands) $ $ $ Earnings per share, basic $ $ $ Earnings per share, diluted $ $ $ ROA* % % % ROE* % % % ROATCE* % % % *ROA (Return on Average Assets) is a measure of the effectiveness of asset utilization. ROE (Return on Average Equity) is a measure of the return on shareholders’ investment.ROATCE (Return on Average Tangible Common Equity) is a measure of the return on shareholders’ equity less intangible assets. The Company’s net income increased $1.7 million from 2010 primarily as a result a $2.5 million decline in the provision for loan losses and an increase of $5.9 million in noninterest income due to lower net investment security losses and higher gains on sales of investment securities.These were partially offset by increased noninterest expenses of $2.4 million from 2010, due primarily to increased legal and professional fees and salaries and benefits (see Noninterest Income and Expense for more analysis of these fluctuations). The Company’s tax equivalent net interest income decreased $2.2 million, or 2.3%, from $95.3 million in 2010 to $93.1 million in 2011.This decline is due to a decrease of $3.4 million in interest income associated with the gain from the sale of interest rate floors as well as a decrease of $0.9 million in interest income from the Company’s previously securitized loans (PSLs). These declines were partially offset by the decrease in interest expense exceeding the decline in interest income for 2011 by $1.7 million and the receipt of $0.4 million of previously deferred interest income from a trust preferred security. The Company’s reported net interest margin declined from 4.06% for the year ended December 31, 2010 to 3.89% for the year ended December 31, 2011 (see Net Interest Income).The Company’s provision for loan losses decreased $2.5 million from $7.1 million in 2010 to $4.6 million in 2011 (see Allowance and Provision for Loan Losses). Balance Sheet Analysis Total loans increased $108.1 million, or 5.8%, from December 31, 2010, due to increases in commercial real estate loans of $70.4 million (10.6%), residential real estate loans of $28.2 million (4.6%) and home equity loans of $16.8 million (4.0%). Total investment securities decreased $57.4 million, or 12.7%, from $453.6 million at December 31, 2010, to $396.2 million at December 31, 2011.The decrease in the securities portfolio in 2011 was related primarily to funding loan growth during 2011. Total deposits increased $49.9 million, or 2.3%, from $2.17 billion at December 31, 2010 to $2.22 billion at December 31, 2011.This growth was due to increases in savings deposits of $42.8 million, interest bearing demand deposits of $40.1 million, and noninterest bearing demand deposits of $31.1 million that were partially offset by a decrease in time deposits of $64.1 million. Short-term debt balances increased $76.3 million, or 67.7%, from December 31, 2010 to December 31, 2011.This increase was primarily attributable to an increase in federal funds purchased. Long-term debt balances remained flat at $16.5 million. Other liabilities increased $17.3 million, or 79.2%, from 2010 to 2011. This increase was a result of a $9.4 million increase in the Company’s derivative relationships (consisting of interest rate swaps used for interest rate management purposes and derivatives executed with commercial banking customers to facilitate their interest rate management strategies), a $3.0 million increase in the Company’s litigation reserve and a $3.1 million increase in income taxes payable (see Income Taxes). 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Table Two Average Balance Sheets and Net Interest Income (in thousands) Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate ASSETS Loan portfolio (1): Residential real estate $ $ % $ $ % $ $ % Home equity (2) Commercial, financial, and agriculture (3) Installment loans to individuals(4) Previously securitized loans Total loans Securities: Taxable Tax-exempt (5) Total securities Deposits in depository institutions - 11 Federal funds sold 48 29 - - Total interest-earning assets Cash and due from banks Premises and equipment Other assets Less: Allowance for loan losses ) ) ) Total assets $ $ $ LIABILITIES Interest-bearing demand deposits $ $ % $ $ % $ $ % Savings deposits Time deposits Short-term borrowings Long-term debt Total interest-bearing liabilities Noninterest-bearing demand deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’equity $ $ $ Net interest income $ $ $ Net yield on earning assets % % % For purposes of this table, loans on nonaccrual status have been included in average balances and loans fees, which are immaterial, have been included in interest income. Interest income includes $632, $2,494 and $4,889 from interest rate floors for the years ended December 31, 2011, 2010, and 2009, respectively. Interest income includes $488, $1,999 and $4,811 from interest rate floors for the years ended December 31, 2011, 2010 and 2009 respectively. Includes the Company’s consumer and DDA overdrafts loan categories. Computed on a fully federal tax-equivalent basis assuming a tax rate of approximately 35%. 5 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Net Interest Income 2011 vs. 2010 The Company’s tax equivalent net interest income decreased $2.2 million, or 2.3%, from $95.3 million in 2010 to $93.1 million in 2011.This decline is due to a decrease in interest income associated with the gain from the sale of interest rate floors as well as a decrease in interest income from the Company’s previously securitized loans (“PSLs”). During the year ended December 31, 2011, the Company recognized $1.1 million of interest income compared to $4.5 million of interest income recognized during the year ended December 31, 2010 from the interest rate floors.For the year ended December 31, 2011, the Company recognized $3.1 million of interest income compared to $4.0 million of interest income recognized in the year ended December 31, 2010 from the PSLs. These declines were partially offset by the decrease in interest expense exceeding the decline in interest income from 2010 resulting in an increase in tax equivalent net income of approximately $1.7 million.The decline in interest expense is largely due to the average interest rate paid on interest-bearing liabilities declining from 1.41% for the year ended December 31, 2010 to 1.05% for the year ended December 31, 2011 and an increase of $79 million in the average balance of loans for the year ended December 31, 2011 compared to the year ended December 31, 2010. The Company’s reported net interest margin decreased to 3.89% for the year ended December 31, 2011 as compared to 4.06% for the year ended December 31, 2010. Average earning assets increased $43.2 million from 2010 to 2011 with increases attributable to commercial loans, residential real estate, home equity loans and federal funds sold.Average commercial loans increased $46.8 million, residential real estate loans increased $20.5 million, home equity loans increased $15.9 million and federal funds sold increased $15.4 million.Average liabilities increased $47.1 million from 2010 as increases in interest-bearing demand deposits ($30.8 million), savings deposits ($30.8 million), non-interest bearing demand deposits ($25.0 million), and short-term borrowings ($11.0 million) were partially offset by decreases in time deposits ($55.5 million). 2010 vs. 2009 The Company’s tax equivalent net interest income decreased $1.0 million, or 1.1%, from $96.3 million in 2009 to $95.3 million in 2010.This decline is due to a decrease in interest income associated with the gain from the sale of interest rate floors. During the third and fourth quarters of 2008, the Company sold $450 million of interest rate floors.The gain from sales of these interest rate floors of $16.7 million is being recognized over the remaining lives of the various hedged loans – primarily prime-based commercial and home equity loans.During the year ended December 31, 2010, the Company recognized $4.5 million of interest income compared to $9.7 million of interest income recognized during the year ended December 31, 2009 from the interest rate floors. This decline was partially offset by the decrease in interest expense exceeding the decline in interest income from 2009 resulting in an increase in tax equivalent net income of approximately $3.1 million. In addition, the Company recognized $1.1 million of additional interest income related to three of the six pools of previously securitized loans that had a negative carrying value due to actual recoveries that exceeded estimates and discount accretion previously recognized.As a result, the carrying value for these three pools was reduced to $0 and future cash receipts related to these three pools will be recognized as interest income as received. The Company’s reported net interest margin decreased to 4.06% for the year ended December 31, 2010 as compared to 4.18% for the year ended December 31, 2009. Average earning assets increased $44.2 million from 2009 to 2010 with increases attributable to federal funds sold, home equity loans, commercial loans, and investments.Average federal funds sold increased $14.4 million, home equity loans increased $13.5 million, commercial loans increased $8.9 million, and investments increased $6.4 million.Average liabilities increased $24.3 million from 2009 as increases in interest-bearing demand deposits ($34.3 million), non-interest bearing demand deposits ($26.0 million), and savings deposits ($15.9 million) were partially offset by decreases in time deposits ($22.8 million) and short-term borrowings ($21.4 million). 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Table Three Rate/Volume Analysis of Changes in Interest Income and Expense (in thousands) 2011 vs. 2010 2010 vs. 2009 Increase (Decrease) Increase (Decrease) Due to Change In: Due to Change In: Volume Rate Net Volume Rate Net Interest-Earning Assets Loan portfolio: Residential real estate $ $ ) $ ) $ $ ) $ ) Home equity ) Commercial, financial, and agriculture ) Installment loans to individuals ) ) ) (1
